     Case 3:21-cv-00252-MMA-AGS Document 3 Filed 02/18/21 PageID.41 Page 1 of 5



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT LEE FRANKLIN,                                 Case No.: 21cv252-MMA (AGS)
     BOOKING #19755604,
12
     CDCR #H-57496,                                       ORDER DENYING MOTION TO
13                                       Plaintiff,       PROCEED IN FORMA PAUPERIS;
14                        vs.                             [Doc. No. 2]
15
                                                          DISMISSING CIVIL ACTION FOR
16   JOSEPH GOMEZ, et al.,                                FAILURE TO PAY FILING FEE
17                                   Defendants.
18
19         Plaintiff Robert Lee Franklin, currently incarcerated at the George F. Bailey
20   Detention Facility in San Diego, California, has filed a civil rights Complaint pursuant to
21   Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388
22   (1971) (recognizing an implied right to seek damages for the violation by a federal actor
23   of a right secured by the Constitution or laws of the United States). See Doc. No. 1. He
24   has also filed a Motion for leave to proceed in forma pauperis (“IFP”). See Doc. No. 2.
25   Plaintiff alleges his civil rights were violated by several Carlsbad Police Officers, several
26   private security officers employed by the Westfield Corporation, the owners of that
27   corporation, two Deputy Public Defenders and a Deputy Attorney General, in connection
28   with his arrest at the Westfield Mall and subsequent conviction for theft, which was
                                                      1
                                                                                 21cv252-MMA (AGS)
     Case 3:21-cv-00252-MMA-AGS Document 3 Filed 02/18/21 PageID.42 Page 2 of 5



1    overturned on appeal and for which he was again convicted based on a coerced plea
2    agreement. Because Plaintiff has identified no federal actors, the Court will liberally
3    construe his Complaint under 42 U.S.C. § 1983 rather than Bivens. See Tsao v. Desert
4    Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012) (noting that 42 U.S.C § 1983 provides
5    a cause of action where a right secured by the Constitution and laws of the United States
6    was violated by a person acting under color of state law).
7    I.     Motion to Proceed IFP
8           A.     Standard of Review
9           All parties instituting any civil action, suit or proceeding in a district court of the
10   United States, except an application for writ of habeas corpus, must pay a filing fee of
11   $402.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
12   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
13   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
14   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
15          For prisoners like Plaintiff, however, the Prison Litigation Reform Act (“PLRA”)
16   amended 28 U.S.C. § 1915 to preclude the privilege to proceed IFP:
17                 . . . if [a] prisoner has, on 3 or more prior occasions, while
                   incarcerated or detained in any facility, brought an action or
18
                   appeal in a court of the United States that was dismissed on the
19                 grounds that it is frivolous, malicious, or fails to state a claim
                   upon which relief can be granted, unless the prisoner is under
20
                   imminent danger of serious physical injury.
21
22   28 U.S.C. § 1915(g).
23          “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed
24   both before and after the statute’s effective date.” Tierney v. Kupers, 128 F.3d 1310,
25
26
27   1
       In addition to a $350 fee, civil litigants, other than those granted leave to proceed IFP, must pay an
     additional administrative fee of $52. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees,
28   District Court Misc. Fee Schedule, § 14 (eff. Dec. 1, 2020)).
                                                        2
                                                                                          21cv252-MMA (AGS)
     Case 3:21-cv-00252-MMA-AGS Document 3 Filed 02/18/21 PageID.43 Page 3 of 5



1    1312 (9th Cir. 1997). “Strikes are prior cases or appeals, brought while the plaintiff was
2    a prisoner, which were dismissed on the ground that they were frivolous, malicious, or
3    failed to state a claim,” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005)
4    (internal quotations and brackets omitted), “even if the district court styles such dismissal
5    as a denial of the prisoner’s application to file the action without prepayment of the full
6    filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008). To constitute a strike,
7    a dismissal must be based on one of the enumerated grounds contained in 28 U.S.C. §
8    1915(g). El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016), citing 28 U.S.C. §
9    1915(g) (enumerating grounds as “dismissed on the grounds it is frivolous, malicious, or
10   fails to state a claim upon which relief may be granted.”) “In other words, ‘(w)hen we
11   are presented with multiple claims within a single action, we assess a PRLA strike only
12   when the “case as a whole” is dismissed for a qualifying reason.’” Harris v. Harris, 935
13   F.3d 670, 674 (9th Cir. 2019), quoting Washington v. L.A. Cnty. Sheriff’s Dep’t, 833 F.3d
14   1048, 1057 (9th Cir. 2016), quoting Cervantes, 493 F.3d at 1054. A prisoner who has
15   accumulated three strikes is prohibited by § 1915(g) from pursuing any other IFP action
16   in federal court unless he can show he is facing “imminent danger of serious physical
17   injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-52.
18         B.     Discussion
19                1. Prior strikes
20         The Court may consider the district court docket to determine if any prior
21   dismissals qualify as strikes. Andrews, 398 F.3d at 1119-20. Based on the docket of this
22   Court the Court finds that Plaintiff Robert Lee Franklin, identified as CDCR Inmate #H-
23   57496 and George Bailey Detention Facility Booking #19755604, has had at least three
24   prior prisoner civil actions dismissed on the grounds they were frivolous, malicious, or
25   failed to state a claim upon which relief may be granted. They are:
26         (1) Franklin v. California, No. 99cv0035-JAH (S.D. Cal. Feb. 5, 1999)
           (Order denying motion to proceed IFP and dismissing complaint on the
27
           grounds it is “[f]rivolous, malicious, or fails to state a claim upon which relief
28         may be granted.”) [ECF No. 3] (strike one);
                                                   3
                                                                                  21cv252-MMA (AGS)
     Case 3:21-cv-00252-MMA-AGS Document 3 Filed 02/18/21 PageID.44 Page 4 of 5



1           (2) Franklin v. Alvis, et al., No. 06cv1759-IEG (WMC) (S.D. Cal. Jan. 1,
            2007) (Order dismissing first amended complaint on the grounds it is
2
            “[f]rivolous, malicious, or fails to state a claim upon which relief may be
3           granted.”) [ECF No. 9] (strike two); and
4
            (3) Franklin v. Ferguson, et al., No. 09cv1797-H (JMA) (S.D. Cal. Mar. 15,
5           2010) (Order dismissing first amended complaint on the grounds it is
            “[f]rivolous, malicious, or fails to state a claim upon which relief may be
6
            granted.”) [ECF No. 14] (strike three), appeal dismissed for failure to prefect
7           appeal, Franklin v. Ferguson, et al., No. 10-55583 (9th Cir. Sept. 21, 2010)
            [ECF No. 25]. 2
8
9           Accordingly, because Plaintiff has, while incarcerated, accumulated at least three
10   “strikes” as defined by Section 1915(g), in order to be entitled to proceed IFP in this
11   action he must make a “plausible allegation” that he faced imminent danger of serious
12   physical injury at the time he filed his Complaint. See Cervantes, 493 F.3d at 1055.
13                  2. Imminent Danger Exception
14          Plaintiff’s Complaint does not contain a “plausible allegation” to suggest he “faced
15   ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d
16   at 1055, quoting 28 U.S.C. § 1915(g). Plaintiff alleges his civil rights were violated as a
17   result of his 2018 arrest, his 2019 conviction, and in connection with a 2020 plea
18   agreement after his conviction was reversed on appeal. Doc. No. 1 at 1, 14, 18. To
19   qualify for Section 1915(g)’s imminent danger exception, the danger Plaintiff alleges he
20   faces must be real, proximate, and/or ongoing at the time he filed his Complaint.
21
22
23   2
        Plaintiff’s prior case 09cv1797-H (JMA) counts as a strike even though he paid the filing fee after being
     denied permission to proceed IFP. See Belanus v. Clark, 796 F.3d 1021, 1030 (9th Cir. 2015) (holding
24   that “strikes under § 1915(g) may be accrued regardless of whether the prisoner has paid the filing fee or
25   is proceeding in forma pauperis.”) In fact, 09cv1797-H (JMA) technically counts as two strikes since
     Plaintiff’s appeal was also explicitly determined to be frivolous. See Franklin v. Ferguson, et al., No. 10-
26   55583 (9th Cir. Aug. 24, 2010) (Order finding appeal frivolous, denying IFP and directing Plaintiff to pay
     filing fee within 21 days to proceed) [ECF No. 23], despite the fact the appeal was ultimately dismissed
27   for failing to respond to that order and perfect the appeal. See Richey v. Dahne, 807 F.3d 1202, 1208 (9th
     Cir. 2015) (counting appeal found to be frivolous as a strike “even though we did not dismiss the appeal
28   until later when Richey did not pay the filing fee.”).
                                                          4
                                                                                             21cv252-MMA (AGS)
     Case 3:21-cv-00252-MMA-AGS Document 3 Filed 02/18/21 PageID.45 Page 5 of 5



1    Cervantes, 493 F.3d at 1056. Incidents of past harm, such as alleged by Plaintiff in his
2    2021 Complaint, are insufficient. See Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir.
3    2003) (“Allegations of past harm do not suffice; the harm must be imminent or occurring
4    at the time the complaint is filed.”)
5          Accordingly, the Court DENIES Plaintiff’s Motion to proceed IFP. He may
6    proceed with this action after paying the filing fee. See Rodriguez, 169 F.3d at 1180
7    (finding that 28 U.S.C. Section 1915(g) “does not prevent all prisoners from accessing
8    the courts; it only precludes prisoners with a history of abusing the legal system from
9    continuing to abuse it while enjoying IFP status”); see also Weller v. Dixon, 314 F.2d
10   598, 600 (9th Cir. 1963) (holding that permission to proceed IFP is a privilege within the
11   discretion of the court).
12   II.   Conclusion and Orders
13         For the reasons set forth above, the Court:
14         (1)    DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as barred by 28
15   U.S.C. Section 1915(g); and,
16         (2)    DISMISSES Plaintiff’s Complaint for failure to satisfy the filing fee
17   requirement. Unless Plaintiff pays the $402 civil filing fee within forty-five (45) days of
18   the date this Order is filed, the Court will enter a final judgment of dismissal.
19         IT IS SO ORDERED.
20   DATE: February 18, 2021
21                                               HON. MICHAEL M. ANELLO
                                                 United States District Judge
22
23
24
25
26
27
28
                                                   5
                                                                                  21cv252-MMA (AGS)
